

 
Exhibit 10.3
 
MAKE GOOD ESCROW AGREEMENT
 
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of August 26, 2008, is entered into by and among China Valves Technology, Inc.
(f/k/a Intercontinental Resources, Inc.), a Nevada corporation (the "Company"),
the Investors (as defined below), Bin Li (the "Make Good Pledgor"), Brean Murray
Carret & Co., LLC as Investor agent (“Investor Agent”) and Escrow, LLC, as
escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated the date of this Agreement (the "Securities Purchase Agreement"),
evidencing their participation in the Company's private offering (the
"Offering") of securities.  As an inducement to the Investors to participate in
the Offering and as set forth in the Securities Purchase Agreement, the Make
Good Pledgor has agreed to place certain shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) owned by them into escrow for
the benefit of the Investors in the event the Company fails to satisfy certain
financial thresholds.
 
WHEREAS, pursuant to the requirements of the Securities Purchase Agreement, the
Company and Make Good Pledgor have agreed to establish an escrow on the terms
and conditions set forth in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein which are defined in
the Securities Purchase Agreement shall have the respective meanings given to
such terms in the Securities Purchase Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Make Good Pledgor and the Company hereby
appoint Escrow Agent to act as Escrow Agent in accordance with the terms and
conditions set forth in this Make Good Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act as Escrow Agent in accordance with
such terms and conditions.
 
2. Establishment of Escrow.  Within three Trading Days following the Closing,
the Make Good Pledgor shall deliver, or cause to be delivered, to the Escrow
Agent certificates evidencing an aggregate of 25,166,064 shares of the Company’s
Common Stock, as equitably adjusted for any stock splits, stock combinations,
stock dividends or similar transactions (the "Escrow Shares"), along with stock
powers executed in blank (or such other signed instrument of transfer acceptable
to the Company’s Transfer Agent).  
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
As used in this Make Good Agreement, “Transfer Agent” means PacWest Transfer
LLC, or such other entity hereafter retained by the Company as its stock
transfer agent as specified in a writing from the Company to the Escrow
Agent.  The Make Good Pledgors understand and agree that the Investors’ right to
receive 2008 Make Good Shares, 2009 Make Good Shares and 2010 Make Good Shares
(each as defined below) pursuant to this Make Good Agreement shall continue to
run to the benefit of each Investor even if such Investor shall have transferred
or sold all or any portion of the Shares it acquired under the Securities
Purchase Agreement, and that each Investor shall have the right to assign its
rights to receive all or any such 2008 Make Good Shares, 2009 Make Good Shares
and 2010 Make Good Shares to other Persons in conjunction with negotiated sales
or transfers of any of its Shares.  The Make Good Pledgor hereby irrevocably
agrees that, other than in accordance with this Make Good Agreement, the Make
Good Pledgor will not offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, or announce the offering of any of the Escrow Shares (including any
securities convertible into, or exchangeable for, or representing the rights to
receive Escrow Shares).  In furtherance thereof, the Company will (x) place a
stop order on all Escrow Shares which shall expire on the date the Escrow Shares
are delivered to the Investors or returned to the Make Good Pledgor, (y) notify
the Transfer Agent in writing of the stop order and the restrictions on such
Escrow Shares under this Make Good Agreement and direct the Transfer Agent not
to process any attempts by any Make Good Pledgor to resell or transfer any
Escrow Shares before the date the Escrow Shares that should be delivered to the
Investors are delivered to the Investors or returned to the Make Good Pledgor,
or otherwise in violation of this Make Good Agreement.  The Company shall notify
the Investors as soon as the 2008 Make Good Shares, 2009 Make Good Shares and
2010 Make Good Shares have been deposited with the Escrow Agent.
 
3. Representations of Make Good Pledgor.  The Make Good Pledgor (as to itself
and its Escrowed Shares) hereby represents and warrants to the Investors as
follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all Liens.  Upon any transfer of
Escrow Shares to Investors hereunder, Investors will receive full right, title
and authority to such shares as holders of Common Stock of the Company free and
clear of all liens other than those imposed by US Federal Securities laws.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good Pledgor
pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument binding upon Make Good Pledgor or such properties or
assets, other than such breaches, defaults or Liens which would not have a
material adverse effect taken as a whole.
 
(iii) The Make Good Pledgor has carefully considered and understands its
obligations and rights under this Make Good Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Escrow Shares.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
4. Disbursement of Escrow Shares.
 
a.           In the event that the After Tax Net Income (as defined below)
reported in the Annual Report of the Company for the fiscal year ending December
31, 2008, as filed with the Commission on Form 10-K (or such other form
appropriate for such purpose as promulgated by the Commission) (the “2008 Annual
Report”) is less than $10,500,000 (the “2008 Guaranteed ATNI”), the Escrow Agent
(on behalf of the Make Good Pledgor) will transfer the 2008 Make Good Shares to
the Investors on a pro rata basis (determined by dividing each Investor’s
Investment Amount by the aggregate of all Investment Amounts delivered to the
Company by the Investors under the Securities Purchase Agreement) as specified
in Exhibit A to this Agreement for no consideration other than payment of their
respective Investment Amount paid to the Company at Closing and without any need
for action or notice by or on behalf of any Investor.  The “2008 Make Good
Shares” means 8,388,688 shares of Common Stock, as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions.
 
In the event that either (i) the Earnings Per Share (as defined below) reported
in the Annual Report of the Company for the fiscal year ending December 31,
2009, as filed with the Commission on Form 10-K (or such other form appropriate
for such purpose as promulgated by the Commission) (the “2009 Annual Report”) is
less than $0.369 per share on a fully diluted basis (as equitably adjusted for
any stock splits, stock combinations, stock dividends or similar transactions)
(the “2009 Guaranteed EPS”) or (ii) the After Tax Net Income reported in the
2009 Annual Report is less than $23,000,000 (the “2009 Guaranteed ATNI”), the
Escrow Agent (on behalf of the Make Good Pledgor) will transfer the 2009 Make
Good Shares to the Investors on a pro rata basis (determined by dividing each
Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors under the Securities Purchase
Agreement) as specified in Exhibit A to this Agreement for no consideration
other than payment of their respective Investment Amount paid to the Company at
Closing and without any need for action or notice by or on behalf of any
Investor.  The “2009 Make Good Shares” means 8,388,688 shares of Common Stock,
as equitably adjusted for any stock splits, stock combinations, stock dividends
or similar transactions.  
 
In the event that either (i) the Earnings Per Share reported in the Annual
Report of the Company for the fiscal year ending December 31, 2010, as filed
with the Commission on Form 10-K (or such other form appropriate for such
purpose as promulgated by the Commission) (the “2010 Annual Report”) is less
than $0.497 per share on a fully diluted basis (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions) (the
“2010 Guaranteed EPS”) or (ii) the After Tax Net Income reported in the 2010
Annual Report is less than $31,000,000 (the “2010 Guaranteed ATNI”), the Escrow
Agent (on behalf of the Make Good Pledgor) will transfer the 2010 Make Good
Shares to the Investors on a pro rata basis (determined by dividing each
Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors under the Securities Purchase
Agreement) as specified in Exhibit A to this Agreement for no consideration
other than payment of their respective Investment Amount paid to the Company at
Closing and without any need for action or notice by or on behalf of any
Investor.  The “2010 Make Good Shares” means 8,388,688 shares of Common Stock,
as equitably adjusted for any stock splits, stock combinations, stock dividends
or similar transactions.  
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
For purposes hereof, “After Tax Net Income” shall mean the Company’s operating
income after taxes for the fiscal year ending December 31, 2008, December 31,
2009, or December 31, 2010 (as applicable) in each case determined in accordance
with GAAP as reported in the 2008 Annual Report, 2009 Annual Report, or 2010
Annual Report (as applicable).  Notwithstanding the foregoing or anything else
to the contrary herein, for purposes of determining whether or not the 2008
Guaranteed ATNI, 2009 Guaranteed ATNI, 2009 Guaranteed EPS, 2010 Guaranteed ATNI
and 2010 Guaranteed EPS have been met, the release of any of (i) the 2008 Make
Good Shares, 2009 Make Good Shares and/or 2010 Make Good Shares to the Make Good
Pledgor as a result of the operation of this Section 4 (ii) and any expense
recorded under GAAP as the result of that certain Earn-In Agreement, dated April
10, 2008, between Mr. Siping Fang and Mr. Bin Li,  shall not be deemed to be an
expense, charge, or any other deduction from revenues even though GAAP may
require contrary treatment or the Annual Report for the respective fiscal years
filed with the Commission by the Company may report otherwise.  Other than as
set forth in this Section 4, no other expenses of the Company shall be excluded
in determining whether any of the 2008 Guaranteed ATNI, 2009 Guaranteed ATNI,
2009 Guaranteed EPS, 2010 Guaranteed ATNI and 2010 Guaranteed EPS have been
achieved.  Further, any non-operating income of the Company, including, but not
limited to, income from asset sales, tax credits, and rebates shall not be
included in determining whether any of the 2008 Guaranteed ATNI, 2009 Guaranteed
ATNI, 2009 Guaranteed EPS, 2010 Guaranteed ATNI and 2010 Guaranteed EPS have
been achieved.  For purposes hereof, “Earnings Per Share” shall mean the
Company’s After Tax Net Income (for the relevant fiscal year) divided by the
weighted average number of shares of Common Stock of the Company outstanding
during the calculation period, calculated on a fully diluted basis.
 
If prior to the second anniversary of the filing of either of the 2008 Annual
Report, 2009 Annual Report, or the 2010 Annual Report (as applicable), the
Company or their auditors report or recognize that the financial statements
contained in such report are subject to amendment or restatement such that the
Company would recognize or report adjusted After Tax Net Income of less than
either of the 2009 Guarantee ATNI or the 2010 Guaranteed ATNI (as applicable) or
Earnings Per Share of less than either the 2009 Guaranteed EPS or 2010
Guaranteed EPS, then notwithstanding any prior return of 2008 Make Good Shares,
2009 Make Good Shares, or 2010 Make Good Shares to the Make Good Pledgor, the
Make Good Pledgor will, within 10 Business Days following the earlier of the
filing of such amendment or restatement or recognition, deliver the relevant
2008 Make Good Shares, 2009 Make Good Shares, or 2010 Make Good Shares to the
Investors without any further action on the part of the Investors.
 
In the event that the After Tax Net Income reported in the 2008 Annual Report is
equal to or greater than the 2008 Guaranteed ATNI, no transfer of the 2008 Make
Good Shares shall be required by the Make Good Pledgor to the Investors under
this Section and such 2008 Make Good Shares shall be returned to the Make Good
Pledgor in accordance with this Make Good Agreement.  
 
 
 
4

--------------------------------------------------------------------------------

 
 
In the event that the After Tax Net Income reported in the 2009 Annual Report is
equal to or greater than the 2009 Guaranteed ATNI and Earnings Per Share
reported in the 2009 Annual Report is equal to or greater than the 2009
Guaranteed EPS, no transfer of the 2009 Make Good Shares shall be required by
the Make Good Pledgor to the Investors under this Section and such 2009 Make
Good Shares shall be returned to the Make Good Pledgor in accordance with this
Make Good Agreement.  In the event that the After Tax Net Income reported in the
2010 Annual Report is equal to or greater than the 2010 Guaranteed ATNI and
Earnings Per Share reported in the 2010 Annual Report is equal to or greater
than the 2010 Guaranteed EPS, no transfer of the 2010 Make Good Shares shall be
required by the Make Good Pledgor to the Investors under this Section and such
2010 Make Good Shares shall be returned to the Make Good Pledgor in accordance
with this Make Good Agreement, subject to return as provided in the immediately
preceding sentence.  
 
Any transfer of the 2008 Make Good Shares, 2009 Make Good Shares and the 2010
Make Good Shares under this Section shall be made to the Investors or the Make
Good Pledgor, as applicable, within 10 Business Days after the date which the
2008 Annual report, 2009 Annual Report, or 2010 Annual Report, as applicable, is
filed with the Commission and otherwise in accordance with this Make Good
Agreement subject to return as provided in the immediately preceding paragraph
and, in the event that any of the 2008 Make Good Shares, 2009 Make Good Shares,
or 2010 Make Good Shares are required to be distributed to the Investors in
accordance with the terms of this Agreement, the Escrow Agent will deliver such
shares to the Investors in accordance with Exhibit A.  The Investor Agent will
deliver to the Escrow Agent (with a copy to the Company) a copy of the 2008
Annual Report, 2009 Annual Report and 2010 Annual Report, together with the
calculation of whether the 2008 Guaranteed ATNI, 2009 Guaranteed EPS, 2009
Guaranteed ATNI, 2010 Guaranteed EPS, or 2010 Guaranteed ATNI (as applicable)
has been achieved.  Escrow Agent need only rely on such letters from Investor
Agent and will disregard any contrary or further calculations or instructions in
such regard delivered by or on behalf of the Company.
 
b.           Pursuant to Section 4(a), if the Investor Agent delivers a notice
to the Escrow Agent that the Escrow Shares are to be transferred to the
Investors, then the Escrow Agent shall immediately forward either the 2008 Make
Good Shares, 2009 Make Good Shares, or 2010 Make Good Shares, as the case may
be, to the Company’s Transfer Agent for reissuance to the Investors in an amount
to each Investor as set forth on Exhibit A attached hereto and otherwise in
accordance with this Make Good Agreement. The Company covenants and agrees that
upon any transfer of 2008 Make Good Shares, 2009 Make Good Shares, or 2010 Make
Good Shares to the Investors in accordance with this Make Good Agreement, the
Company shall promptly instruct its Transfer Agent to reissue such 2008 Make
Good Shares, 2009 Make Good Shares, or 2010 Make Good Shares in the applicable
Investor’s name and deliver the same, or cause the same to be delivered as
directed by such Investor in an amount to each Investor as set forth on Exhibit
A attached hereto.  If the Company does not promptly provide such instructions
to the Transfer Agent of the Company, then the Investor Agent is hereby
irrevocably authorized and directed by the Company to give such re-issuance
instruction to the Transfer Agent of the Company.  If a notice from the Investor
Agent pursuant to Section 4(a) indicates that the Escrow Shares are to be
returned to the Make Good Pledgor, then the Escrow Agent will promptly deliver
either the 2008 Make Good Shares, 2009 Make Good Shares, or 2010 Make Good
Shares, as the case may be, to the Make Good Pledgor in accordance with
instructions provided by the Make Good Pledgor at such time.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
c.           The Company and Make Good Pledgor covenant and agree to provide the
Escrow Agent with certified tax identification numbers by furnishing appropriate
forms W-9 or W-8 and such other forms and documents that the Escrow Agent may
request, including appropriate W-9 or W-8 forms for each Investor.  The Company,
Make Good Pledgor and the Investors understand that if such tax reporting
documentation is not provided and certified to the Escrow Agent, the Escrow
Agent may be required by the Internal Revenue Code of 1986, as amended, and the
Regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrow Property.
 
5. Notice of Filings.  The Company agrees to promptly provide the Investors with
written notice of the filing with the Commission of any financial statements or
reports referenced herein.
 
6. Escrow Shares.  If any Escrow Shares are deliverable to the Investors in
accordance with this Make Good Agreement, (i) Make Good Pledgor covenants and
agrees to execute all such instruments of transfer (including stock powers and
assignment documents) as are customarily executed to evidence and consummate the
transfer of the Escrow Shares from Make Good Pledgor to the Investors, to the
extent not done so in accordance with Section 2, and (ii) following its receipt
of the documents referenced in Section 6(i), the Company and Escrow Agent
covenant and agree to cooperate with the Transfer Agent so that the Transfer
Agent may promptly reissue such Escrow Shares in the applicable Investor’s name
and delivers the same as provided herein or otherwise directed in writing by the
applicable Investors.  Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the Securities Purchase Agreement and in
accordance with this Make Good Agreement, (i) any dividends payable in respect
of the Escrow Shares and all voting rights applicable to the Escrow Shares shall
be retained by Make Good Pledgor and (ii) should the Escrow Agent receive
dividends or voting materials, such items shall not be held by the Escrow Agent,
but shall be passed immediately on to the Make Good Pledgor and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the Make Good Pledgor.  In the event that the Escrow Agent receives a
communication requiring the conversion of the Escrow Shares to cash or the
exchange of the Escrow Shares for that of an acquiring company, the Escrow Agent
shall solicit and follow the written instructions of the Make Good Pledgor;
provided, that the cash or exchanged shares are instructed to be redeposited
into the Escrow Account.  Make Good Pledgor shall be responsible for all taxes
resulting from any such conversion or exchange.
 
Assuming the Make Good Pledgor provides good and valid title to the Escrow
Shares to be transferred and delivered on behalf of the Make Good Pledgor to the
Investors hereunder, free and clear of all liens, encumbrances, equities or
claims, the Escrow Agent will ensure that upon delivery of the Escrow Shares,
good and valid title to the Escrow Shares, free and clear of all liens,
encumbrances, equities or claims will pass to the Investors.   The Escrow Agent
shall not take any action which could impair Investors’ rights in the Escrow
Shares.  The Escrow Agent shall not sell, transfer, assign or otherwise dispose
of (by operation of law or otherwise) or grant any option with respect to any
Escrow Shares prior to the termination of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or the Investor Agent shall have the right to
consult and hire counsel and/or to institute an appropriate interpleader action
to determine the rights of the parties. Escrow Agent and/or the Investor Agent
are also each hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing either Escrow Agent or the Investor Agent. If Escrow Agent or the
Investor Agent is directed to institute an appropriate interpleader action, it
shall institute such action not prior to thirty (30) days after receipt of such
letter of direction and not later than sixty (60) days after such date. Any
interpleader action instituted in accordance with this Section 7 shall be filed
in any court of competent jurisdiction in the State of New York, and the Escrow
Shares in dispute shall be deposited with the court and in such event Escrow
Agent and the Investor Agent shall be relieved of and discharged from any and
all obligations and liabilities under and pursuant to this Make Good Agreement
with respect to the Escrow Shares and any other obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent and the Investor Agent.
 
 
a.           Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise.  Escrow Agent acts
under this Make Good Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. Escrow Agent will
have no duties or responsibilities other than those expressly set forth
herein.  Escrow Agent will be under no liability to anyone by reason of any
failure on the part of any party hereto (other than Escrow Agent) or any maker,
endorser or other signatory of any document to perform such person's or entity's
obligations hereunder or under any such document.  Except for this Make Good
Agreement and instructions to Escrow Agent pursuant to the terms of this Make
Good Agreement, Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.  The Investor Agent’s sole obligation
under this Make Good Agreement is to provide written instruction to Escrow Agent
(following such time as the Company files certain periodic financial reports as
specified in Section 4 hereof) directing the distribution of the Escrow
Shares.  The Investor Agent will provide such written instructions upon review
of the relevant After Tax Net Income and Earnings Per Share amount reported in
such periodic financial reports as specified in Section 4 hereof.  The Investor
Agent is not charged with any obligation to conduct any investigation into the
financial reports or make any other investigation related thereto.  In the event
of any actual or alleged mistake or fraud of the Company, its auditors or any
other person in connection with such financial reports of the Company, the
Investor Agent shall have no obligation or liability to any party hereunder.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
b.           Neither the Escrow Agent nor Investor Agent will be liable for any
action taken or omitted by it, or any action suffered by it to be taken or
omitted, absent gross negligence or willful misconduct.  The Escrow Agent and
Investor Agent may each rely conclusively on, and will be protected in acting
upon, any order, notice, demand, certificate, or opinion or advice of counsel
(including counsel chosen by Escrow Agent or Investor Agent, as applicable),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
reasonably believed by Escrow Agent or Investor Agent, as applicable, to be
genuine and to be signed or presented by the proper person or persons.  The
duties and responsibilities of the Escrow Agent and Investor Agent, as the case
may be, hereunder shall be determined solely by the express provisions of this
Make Good Agreement and no other or further duties or responsibilities shall be
implied, including, but not limited to, any obligation under or imposed by any
laws of the State of New York upon fiduciaries.  NEITHER THE ESCROW AGENT NOR
INVESTOR AGENT SHALL BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES,
LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY
RESULTED FROM THE ESCROW AGENT’S OR INVESTOR AGENT'S, AS THE CASE MAY BE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT OR INVESTOR AGENT, AS APPLICABLE, HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.
 
c.           The Company and each Make Good Pledgor each hereby, jointly and
severally, indemnify and hold harmless each of Escrow Agent, the Investor Agent
and any of their principals, partners, agents, employees and affiliates from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent or the Investor Agent in connection
with any claim or demand, which, in any way, directly or indirectly, arises out
of or relates to this Make Good Agreement or the services of Escrow Agent or the
Investor Agent hereunder; except, that if Escrow Agent or the Investor Agent is
guilty of willful misconduct or gross negligence under this Make Good Agreement,
then Escrow Agent or the Investor Agent, as the case may be, will bear all
losses, damages and expenses arising as a result of its own willful misconduct
or gross negligence.  Promptly after the receipt by Escrow Agent or the Investor
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent or the
Investor Agent, as the case may be, will notify the other parties hereto in
writing.  For the purposes hereof, the terms "expense" and "loss" will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.  The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
9. Compensation of Escrow Agent.  Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company.  Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
10. Resignation of Escrow Agent.  At any time, upon ten (10) Business Days'
written notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder. As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof.  If, by the end of the 10-Business Day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent shall deposit the Escrow
Shares as directed by the Investor Agent with the understanding that such Escrow
Shares will continue to be subject to the provisions of this Make Good
Agreement.
 
11. Records.  Escrow Agent shall maintain accurate records of all transactions
hereunder.  Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions.  The authorized representatives
of each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice.  All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
13. Execution in Counterparts.  This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification.  This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of Investors holding a majority of the
Shares issued at Closing under the Securities Purchase Agreement.  This Make
Good Agreement and the rights and obligations hereunder of the Escrow Agent may
be assigned by the Escrow Agent only with the prior consent of the Company and
the Investor Agent.  This Make Good Agreement and the rights and obligations
hereunder of the Make Good Pledgor may not be assigned by any Make Good
Pledgor.  Subject to the requirements under federal and state securities laws,
an Investor may assign its rights under this Make Good Agreement without any
consent from any other party. This Make Good Agreement may not be changed orally
or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent, the Company, the Make Good Pledgor and the
Investor Agent (upon consent of the Investors holding a majority of the Shares
issued at Closing under the Securities Purchase Agreement. This Make Good
Agreement is binding upon and intended to be for the sole benefit of the parties
hereto and their respective successors, heirs and permitted assigns, and none of
the provisions of this Make Good Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third person.  No portion of the Escrow
Shares shall be subject to interference or control by any creditor of any party
hereto, or be subject to being taken or reached by any legal or equitable
process in satisfaction of any debt or other liability of any such party hereto
prior to the disbursement thereof to such party hereto in accordance with the
provisions of this Make Good Agreement.
 
15.  Applicable Law.  This Make Good Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York. The
representations and warranties contained in this Make Good Agreement shall
survive the execution and delivery hereof and any investigations made by any
party. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Make Good Agreement shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York Court, or that such proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Make Good Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
16. Headings.  The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation.  Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
 
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 
 
COMPANY:
 
 
CHINA VALVES TECHNOLOGY, INC.
 


By:_______________________________
     Name: Siping Fang
     Title:  Chief Executive Officer


Address: No. 93 West Xinsong Road
  Kaifeng, Henan Province
  China 475002
 
Facsimile:  86-378-2924630
Attn.:  Siping Fang
 
 
 
 
MAKE GOOD PLEDGOR:
 
 
Bin Li
 
___________________________________
 
Address: 1165 Rugglestone Way
    Duluth, GA 30097


Facsimile:  (770) 888-0589
Attn.: Bin Li
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -
 SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]


















[Signature page to Make Good Escrow Agreement]
       
 
 
12

--------------------------------------------------------------------------------

 
 
 
  ESCROW AGENT:
 
ESCROW, LLC, as Escrow Agent
 
 
 
By:_______________________________
      Name:
      Title:


 Address:
Facsimile:  (540) 347-2291
Attn.:




 
INVESTOR AGENT
 
 
BREAN MURRAY CARRET & CO., LLC, as Investor Agent
 
 


 
By:_______________________________
     Name:
     Title:


Address:




Facsimile:
Attn.:



 
 
INVESTORS:




 
By:_______________________________
     Name:
     Title:


Address:




Facsimile:
Attn.:
          


[Signature page to Make Good Escrow Agreement]

 
13